Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The Office agrees with the statements regarding the first and portion configured to mount the end caps to the fixation system.  The interpretation under 35 U.S.C. 112(f) is withdrawn. 

Claim Rejections - 35 USC § 112
The Office agrees with the statements regarding the rejection of claim 34 under 35 U.S.C. 112(b).  It is noted that the external fixation system is not part of the claimed subject matter. 

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that Balsells fails to teach “spirals having a non-circular cross-sectional shape”.  The Office disagrees.  Paragraph [0047] recites “non-circular coil spring rings may be considered as well, such as square, rectangular or oval”, thus teaching non-circular rings.  In addition paragraph [0016] discloses coils having elliptical cross-sections. 
Applicant argues that the spring rings of Balsells has no free end and thus cannot be threaded into a nut as taught by Kalnberz. This is not found persuasive because the spring of Balsells are shown both in a ring configuration (e.g. Figs. 1B, 1C) and in a linear configuration (e.g. Fig. 1A, paragraph [0011]).  Thus the spring of Balsells is fully capable of functioning the manner required by Kalnberz since it has two ends in the linear configuration. 
Applicant argues that the motivation for combining Kalnberz and Balsells is legally insufficient. Balsells teaches a spring having a non-circular cross section and having a dual diameter configuration to minimize butting of the coil (paragraph [0011]).  This is motivation to combine Kalnberz in view of Balsells since the interference of the coils will be minimized, as taught by Balsells. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 - 49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnberz et al. (US 3,977,397) in view of Balsells et al. (US 2014/0131932 A1).

Regarding claim 1, Kalnberz discloses a spring hinge for an external fixation system (Fig. 1, Abstract), comprising: 
a coil spring having a helical structure with a central cavity (Col. 5, lines 1 - 15, refs. 4, 6 7, Fig. 1), wherein the coil spring comprises a plurality of spirals (Fig. 1), the coil spring including a first end and a second end (see remarked Fig. 1 below); 
a first end cap configured to couple to the first end of the coil spring and including a first portion configured to mount the first end cap to the external fixation system (Col. 5 discloses a first end cap ref. 5 which is shown being coupled to the first end and having a securement feature for mounting onto the external fixation system, see Fig. 4 which shows a threaded engagement with the spring and stabilization pin ref. 9); and 
a second end cap configured to couple to the second end of the coil spring and including a second portion configured to mount the second end cap to the external fixation system (Figs. 1 & 4, ref. 5); 
the coil spring comprising a first surface extending along a length of the coil spring and facing a first direction and an opposing second surface extending along the length of the coil spring and facing a second direction opposite the first direction (see remarked Fig. 4 below which shows the first and second surface being substantially the top and bottom surfaces of a spiral); 
wherein the first surface and the second surface are shaped to deter sheering movement between adjacent spirals of the plurality of spirals while permitting angular bending of the coil spring (when the coil spring is compressed and the surfaces make contact, the frictional engagement between the surfaces will resist sheering movement while allowing angular bending).

Kalbberz discloses a coil spring (ref. 4), but is silent regarding the cross-sectional shape of the spirals of the coil spring and more specifically wherein the cross-sectional shape is non-circular.  

Balsells teaches a coil spring (Abstract) in the related field of biasing elements in which the coil spring has a non-circular cross-sectional shape (paragraphs [011, -16, 047], Figs. 15C, D) for the purpose of improving spacing between spirals of the springs and preventing butting of the individual springs against one another (paragraphs [0004-16]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the coil spring of Kalnberz with the spring of Balsells having a non-circular cross-sectional shape for the purpose of allowing smaller dimensions and spacing between the spirals to prevent interference between the springs. 



    PNG
    media_image1.png
    380
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    532
    811
    media_image2.png
    Greyscale


Regarding claim 35, Kalnberz in view of Balsells discloses the spring hinge of claim 34, wherein the first surface is substantially flat in cross- section and the second surface is substantially flat in cross-section, wherein a portion of the first surface is configured to abut a portion of the second surface when the coil spring is in an unexpanded state (Balsells, Fig. 15C shows a substantially square  cross section, thus the surfaces being flat and configured to abut each other when the spring is compressed).   

Regarding claim 36, Kalnberz in view of Balsells discloses the spring hinge of claim 35, wherein the first surface frictionally engages the second surface when the coil spring is in an unexpanded state (the spring is fully capable of being compressed such that the spirals touch one another, thus the surfaces frictionally engage each other).  

Regarding claim 37, Kalnberz in view of Balsells discloses the spring hinge of claim 36, wherein the frictional engagement of the first surface and the second surface deters sheering movement between adjacent spirals of the plurality of spirals (as disclosed by the applicant, frictional engagement results in a reducing of sheering force).  

Regarding claim 38, Kalnberz in view of Balsells discloses the spring hinge of claim 37, wherein the spring hinge further comprises a secondary coil spring disposed within the central cavity of the coil spring, wherein the secondary coil spring deters sheering movement between adjacent spirals (Balsells, paragraph [0094], Fig. 5A shows a secondary coil spring ref. 122 within the cavity of the first coil spring ref. 124 and is fully capable of deterring sheering movement when compressed).  

Regarding claim 39, Kalnberz in view of Balsells discloses the spring hinge of claim 35, wherein each spiral of the plurality of spirals has a flat, slanted profile in cross-section, and wherein the flat, slanted profile deters sheering between adjacent spirals when moving from the unexpanded state to an expanded state (each of Kalnberz - Fig. 4 - and Balsells - Fig. 5A - show a spring which is canted relative to a longitudinal axis, thus when canted and compressed the spring will resist sheering).  

Regarding claim 40, Kalnberz in view of Balsells discloses the spring hinge of claim 39, wherein each spiral has a conical configuration such that a first spiral of the plurality of spirals nests at least partially within a second spiral of the plurality of spirals (Balsells shows a slanted and nested configuration for the coil spring in Fig. 5A and 10 in which spiral ref. 122 is nested within spiral ref. 124).  

Regarding claim 41, Kalnberz in view of Balsells discloses the spring hinge of claim 40, wherein the second spiral confines at least a portion of the first spiral to deter sheering between the first spiral and the second spiral (when compress the spiral are nested together and thus frictionally engaged to resist sheering).  

Regarding claim 42, Kalnberz in view of Balsells discloses the spring hinge of claim 39, except wherein the coil spring has a spring constant of about 0.5-5.0 lb/in.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coil spring to have a spring constant of about 0.5-5.0 lb/in since this would depend upon the distraction/compression needs of the patient, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 43, Kalnberz in view of Balsells discloses the spring hinge of claim 39, wherein the spring hinge further comprises a secondary coil spring (Balsells ref. 122, Fig. 5A) disposed within the central cavity of the coil spring (Fig. 5A), wherein the secondary coil spring deters sheering movement between adjacent spirals (when compressed, the surfaces of the spring frictionally engage one another, thus resisting sheering movement).  

Regarding claim 44, Kalnberz in view of Balsells discloses the spring hinge of claim 43, except wherein the coil spring and the secondary coil spring each have a length of about 15 to 50 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coil spring and the secondary coil spring to each have a length of about 15 to 50 mm as this is dependent upon the distraction/compression needs of the specific joint of the patient, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 45, Kalnberz in view of Balsells discloses the spring hinge of claim 39, wherein a cross section of the coil spring along a transverse plane comprises a geometry selected from the group consisting of a rectangle, pentagon, and a hexagon (Balsells, Figs. 15C, D).  

Regarding claim 46, Kalnberz in view of Balsells discloses the spring hinge of claim 34, wherein the first surface has a concave shape and the second surface has a concave shape (Balsells, Figs. 15K and 15L show opposing surfaces each having a concave shape ref. 202).  

Regarding claim 47, Kalnberz in view of Balsells discloses the spring hinge of claim 46, further comprising an interstitial coil spring (Balsells, ref. 122) having a helical structure with a central cavity, wherein the interstitial coil spring comprises a plurality of spirals, wherein each spiral of the plurality of spirals of the interstitial coil spring is disposed between adjacent spirals of the plurality of spirals of the coil spring (Balsells, Figs. 12A, B).  

Regarding claim 48, Kalnberz in view of Balsells discloses the spring hinge of claim 47, wherein the interstitial coil spring deters sheering movement between the coil spring and the interstitial coil (when in a compressed state in which the surfaces of the spirals touch, the frictional engagement will deter sheering movement).  

Regarding claim 49, Kalnberz in view of Balsells discloses the spring hinge of claim 47, wherein the interstitial coil spring comprises a third surface extending along a length of the interstitial coil spring and facing the first direction and an opposing fourth surface extending along the length of the interstitial coil spring and facing the second direction (the top and bottom surfaces of the interstitial coil spring are considered to be the third and fourth surfaces).  

Regarding claim 53, Kalnberz discloses an external fixation system (Abstract, Fig. 1), comprising: 
a coil spring having a helical structure with a central cavity, wherein the coil spring comprises a plurality of spirals (Col. 5, lines 1 - 15, Figs. 1 and 4); 
wherein the coil spring includes a first surface extending along a length of the coil spring and facing a first direction and an opposing4850-5606-0382 v.14Docket No. 59322.182US02 Preliminary Amendmentsecond surface extending along the length of the coil spring and facing a second direction opposite the first direction (see remarked Fig. 4 below which shows the first and second surface being substantially the top and bottom surfaces of a spiral); 
wherein the first surface and the second surface are configured to deter sheering movement between adjacent spirals of the plurality of spirals while permitting angular bending of the coil spring.

Kalnberz discloses a coil spring (ref. 4), but is silent regarding the cross-sectional shape of the spirals of the coil spring and more specifically wherein the cross-sectional shape is non-circular.  


    PNG
    media_image1.png
    380
    486
    media_image1.png
    Greyscale
Balsells teaches a coil spring (Abstract) in the related field of biasing elements in which the coil spring has a non-circular cross-sectional shape (paragraphs [0011-16, 47], Figs. 15C, D) for the purpose of improving spacing between spirals of the spring (paragraphs [0004-16]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coil spring of Kalnberz to have a non-circular cross-sectional shape, as taught by Balsells, for the purpose of allowing smaller dimensions and spacing between the spirals to better prevent interference between the coils. 



Claim(s) 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalnberz et al. (US 3,977,397) in view of Balsells et al. (US 2014/0131932 A1) and in view of Marin (US 2015/0282973 A1).

Regarding claim 54, Kalnberz discloses a method for treating an anatomical joint dysfunction (Abstract, Col. 2, lines 55 - 67) comprising: 
fixing a first external fixator (ref. 1, Fig. 1) and a second external fixator (ref. 1, Fig. 1) to the joint (Col. 5, lines 15 - 65); 
connecting the first and second external fixators with an orthopedic spring hinge (Col. 5, lines 17 - 31, as shown in Fig. 1 first and second external fixator ref. 1 are connected to an orthopedic spring hinge refs. 4 - 7), wherein the orthopedic spring hinge comprises: 
a coil spring having a helical structure with a central cavity, wherein the coil spring comprises a plurality of spirals (Col. 5, lines 1 - 15, Figs. 1 and 4, refs. 4, 6 and 7), the coil spring including a first end (ref. 7, Fig. 2) and a second end (ref. 6, Fig. 2) (Col. 5, lines 1 - 15, Figs. 1 and 4); 
a first end cap coupled to the first end of the coil spring and including a first portion configured to mount the first end cap to the first external fixator (Col. 5 discloses a first end cap ref. 5 which is shown being coupled to the first end and having a securement feature for mounting onto the external fixation system, see Fig. 4 which shows a threaded engagement with the spring and stabilization pin ref. 9); and 
a second end cap coupled to the second end of the coil spring and including a second portion configured to mount the second end cap to the second external fixator (Figs. 1 & 4, ref. 5); 
the coil spring comprising a first surface extending along a length of the coil spring and facing a first direction and an opposing second surface extending along the length of the coil spring and facing a second direction opposite the first direction (see remarked Fig. 4 below which shows the first and second surface being substantially the top and bottom surfaces of a spiral); 
wherein the first surface and the second surface are shaped to deter sheering movement between adjacent spirals of the plurality of spirals while permitting angular bending of the coil spring (when the coil spring is compressed and the surfaces make contact, the frictional engagement between the surfaces will resist sheering movement while allowing angular bending), wherein the external fixators are adjusted to treat the anatomical joint dysfunction (Col. 5, lines 16 - 65).

Kalbberz discloses a method for treating a joint dysfunction, but is silent regarding the step of fixing a first and a second portion of a limb on opposite sides of an anatomical joint with the first and the second external fixator, such that the first and second external fixators are positioned on either side of the anatomical joint and wherein the cross-sectional shape of the coil-spring is non-circular.  

Balsells teaches a coil spring (Abstract) in the related field of biasing elements in which the coil spring has a non-circular cross-sectional shape (paragraph [0047], Figs. 15C, D) for the purpose of improving spacing between spirals of the spring (paragraphs [0004-5]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coil spring of Kalnberz to have a non-circular cross-sectional shape, as taught by Balsells, for the purpose of allowing smaller dimensions and spacing between the spirals. 

Marin teaches an analogous method for treating an anatomical joint dysfunction (Abstract) comprising the step of fixing a first and second portion of a limb on opposite sides of an anatomical joint with a first and a second external fixator (Figs. 9 - 10, paragraph [0003]), such that the first and second external fixators are positioned on either side of the anatomical joint (Figs. 9 - 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalnberz to be applied to the ankle joint, as taught by Marin, since the compression/distraction system is disclosed as usable on joints and the choice of joint would be obvious to one skilled in the art. 

Regarding claim 55, Kalnberz discloses a method for treating an anatomical joint dysfunction (Abstract, Col. 2, lines 55 - 67) comprising: 
fixing a first external fixator (ref. 1, Fig. 1) and a second external fixator (ref. 1, Fig. 1) to the joint (Col. 5, lines 15 - 65); 
connecting the first and second external fixators with an orthopedic spring hinge (Col. 5, lines 17 - 31, as shown in Fig. 1 first and second external fixator ref. 1 are connected to an orthopedic spring hinge refs. 4 - 7), wherein the orthopedic spring hinge comprises: 
a coil spring having a helical structure with a central cavity, wherein the coil spring comprises a plurality of spirals (Col. 5, lines 1 - 15, Figs. 1 and 4, refs. 4, 6 and 7); 
wherein the coil spring comprises a first surface extending along a length of the coil spring and facing a first direction and an opposing second surface extending along a length of the coil spring and facing a second direction opposite the first direction (the top and bottom surfaces of the coil spring are considered to be the first and second surfaces);
wherein the first surface and the second surface are configured to deter sheering movement between adjacent spirals of the plurality of spinals while permitting angular bending of the coil spring (when the coil spring is compressed and the surfaces make contact, the frictional engagement between the surfaces will resist sheering movement while allowing angular bending), 

Kalbberz discloses a method for treating a joint dysfunction, but is silent regarding the step of fixing a first and a second portion of a limb on opposite sides of an anatomical joint with the first and the second external fixator, such that the first and second external fixators are positioned on either side of the anatomical joint and wherein the cross-sectional shape of the coil-spring is non-circular.  

Balsells teaches a coil spring (Abstract) in the related field of biasing elements in which the coil spring has a non-circular cross-sectional shape (paragraph [0047], Figs. 15C, D) for the purpose of improving spacing between spirals of the spring (paragraphs [0004-5]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coil spring of Kalnberz to have a non-circular cross-sectional shape, as taught by Balsells, for the purpose of allowing smaller dimensions and spacing between the spirals. 

Marin teaches an analogous method for treating an anatomical joint dysfunction (Abstract) comprising the step of fixing a first and second portion of a limb on opposite sides of an anatomical joint with a first and a second external fixator (Figs. 9 - 10, paragraph [0003]), such that the first and second external fixators are positioned on either side of the anatomical joint (Figs. 9 - 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalnberz to be applied to the ankle joint, as taught by Marin, since the compression/distraction system is disclosed as usable on joints and the choice of joint would be obvious to one skilled in the art. 


Allowable Subject Matter
Claims 50 - 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773